DETAILED ACTION
The request for reconsideration has been considered but does NOT place the application in condition for allowance because the arguments are unpersuasive.

1.) Applicant argues the Gerstel reference is in error in teaching a limitation from Claim 1 reciting: “the bandwidth available on the first path is periodically measured and the threshold value recalculated after a measurement is taken”. Specifically, Applicant argues Gerstel discloses a light bundle and fails to teach measuring the available bandwidth of one of the lightpaths and adjusting either lower thresholds based on a periodic measurement of the bandwidth available on any of the lightpaths.

R-1) The Examiner respectfully disagrees and finds these arguments unpersuasive. Abbas was relied upon to teach the first and second paths, as noted in the most recent Office Action (Final rejection mailed 12 February 2021). The Examiner is relying on Gerstel to teach the periodic measuring of available bandwidth and recalculating the threshold value(s) based on the measurements. The Examiner finds that the link bundle in Gerstel is equivalent to the “first path” in the claims because the link bundle is a path for traffic to be sent/received between the various nodes. The relevant disclosure of Gerstel is being relied upon to teach the acts of periodic measuring of available bandwidth and recalculating the threshold value(s) based on the measurements. The Examiner finds that Gerstel discloses an iterative process of continually measuring the traffic (see [0031]) for the link bundle (i.e. first path) and continuously recalculating the threshold value based on the traffic measurements of the link bundle (See Fig. 3 and [0060]-[0067]). Therefore, the Examiner finds that the proposed combination discloses the above-argued limitations and the arguments unpersuasive.

2.) Applicant argues the Jeong reference is in error in teaching one or more limitations from dependent claim 23 reciting: “The first network node of claim 1, wherein the demanded amount of traffic comprises a demanded amount of uplink traffic and a demanded amount of downlink traffic, and wherein the threshold value comprises a first threshold value for the demanded amount of uplink traffic that is determined to be a percentage of the uplink bandwidth available on the first path and a second threshold value for the demanded amount of downlink traffic that is determined to be a percentage of the downlink bandwidth available on the first path.” (Emphasis added by Application). Specifically, Applicant argues the Jeong reference fails to disclose any threshold values for the calculated downlink and uplink utilizations. 

R-2) The Examiner respectfully disagrees and finds these arguments unpersuasive. The Examiner relied upon Abbas to disclose the demanded amount of traffic and a threshold value comparison that is a percentage of available bandwidth on the path. Gerstel was relied upon to disclose measuring link utilizations against thresholds to determine congestion on paths. The proposed combination performs all the necessary functions but failed to explicitly disclose the traffic as uplink and downlink traffic. Jeong was relied upon to convey two formulas for calculating link utilizations for downlink and uplink traffic links that determine bandwidth utilization ratios on each link separately. Modifying the system of Abbas, specifically the 

Interview
The Examiner respectfully requests an interview after Applicant’s consideration of this response and before the filing of a formal response. The Examiner believes an interview will be helpful and accelerate prosecution for the present application.

/JONATHAN A SPARKS/             Examiner, Art Unit 2459                   
/TONIA L DOLLINGER/             Supervisory Patent Examiner, Art Unit 2459